DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/384,127 filed 04/15/2019 in which claims 1-19 are presented for examination.

Allowable Subject Matter
Claim 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,306,641 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See Table below.
Current Application 16/384,127
Patent 10,306,641 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1


Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9, 907,074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 16/384,127
Patent 9,907,074 B2
Claim 9
Claim 1
Claim 10
Claim 1
Claim 11
Claim 1
Claim 12
Claim 1
Claim 13
Claim 4
Claim 14
Claim 1
Claim 15
Claim 2
Claim 16
Claim 3

Claim 1
Claim 18
Claim 5
Claim 19
Claim 1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amini et al (US 2015/0103663 A1).

Regarding claim 1, Amini teaches a communication device, comprising: 
a wireless interface configured to transceive data on a channel of a 5wireless network (Amini: Fig. 1A, Client A 110 communicating with Access Point 120), 
a memory (Amini: Fig. 4) configured to store information indicating first radio resources on the channel reserved for a first class of data and second radio resources on the channel reserved for a second class of data (Amini: [0096], voice traffic/first class assigned to a first band and video traffic/second class assigned to a second band), the first radio resources and the second radio resources being shared Amini: Fig. 1A; [0041], multiple clients sharing the same bands), and 
at least one processor configured to: select the first radio resources for sending a data packet of second class of data based on the stored information and a traffic load on the channel in the second radio resources; and 15send, via the wireless interface on the channel, the data packet of the second class of data employing the first radio resources (Amini: [0096], based to high amount of video traffic, video traffic sent over the first band).  

Regarding claim 8, Amini teaches a method performed by a communication device, the method comprising:  
30selecting first radio resources for sending a data packet of a second class of data based on stored information and a traffic load on a channel in second radio resources of the channel (Amini: [0096], based to high amount of video traffic, video traffic sent over the first band), wherein the stored information indicates first radio resources on the channel are reserved for a first class of data and the second radio resources on the channel are reserved for the second class of data (Amini: [0096], voice traffic/first class assigned to a first band and video traffic/second class assigned to a second band), the first radio -45-P44883 US3 resources and the second radio resources being shared between the communication device and a further communication device (Amini: Fig. 1A; [0041], multiple clients sharing the same bands); and sending, via a wireless interface of the communication device on the channel, the data packet of the second Amini: [0096], based to high amount of video traffic, video traffic sent over the first band).  

Regarding claim 9, Amini teaches an access node (Amini: Fig. 1A; Access point 120) of a wireless network, comprising: a wireless interface configured to transceive data on a channel of the wireless network; and at least one processor configured to:  
10prospectively allocate, on the channel and in a shared manner, radio resources reserved for a first class of data and a second class of data to a communication device and to a further communication device (Amini: [0096], voice traffic/first class assigned to a first band and video traffic/second class assigned to a second band; Fig. 1A; [0041], multiple clients sharing the same bands); 
receive, via the wireless interface from the communication device, a capability control message, the capability control message indicating a 15capability of the communication device to generate and send the first class of data and the second class of data (Amini: Fig. 11B; [0079]-[0081]. Access point receives multi-band capabilities of a client; there are multiple clients as shown in Fig. 1A; see also [0075]-[0078]);
receive, via the wireless interface from the further communication device, a further capability control message, the further capability control message indicating a capability of the further communication device to 20generate and send the first class of data and the second class of data (Amini: Fig. 11B; [0079]-[0081]. Access point receives multi-band capabilities of a client; there are multiple clients as shown in Fig. 1A; see also [0075]-[0078]); and 
Amini: Fig. 11B; [0079]-[0081]. Access point allocates channels to the clients based on clients’ multiband capabilities; [0096], multiband capabilities are related to different classes of traffic; see also [0075]-[0078]).  

Regarding claim 19, Amini teaches a method performed by an access node (Amini: Fig. 1A; Access point 120) comprising a wireless interface configured to transceive data on a channel of the wireless network, the method comprising:  
10prospectively allocating, on the channel and in a shared manner, radio resources reserved for a first class of data and a second class of data to a communication device and to a further communication device (Amini: [0096], voice traffic/first class assigned to a first band and video traffic/second class assigned to a second band; Fig. 1A; [0041], multiple clients sharing the same bands);  
receiving, via the wireless interface from the communication device, a capability control message, the capability control message indicating a capability of 15the communication device to generate and send the first class of data and the second class of data (Amini: Fig. 11B; [0079]-[0081]. Access point receives multi-band capabilities of a client; there are multiple clients as shown in Fig. 1A; see also [0075]-[0078]); 
receiving, via the wireless interface from the further communication device, a further capability control message, the further capability control message indicating a capability of the further communication device to generate and send the first class of 20data and the second class of data (Amini: Fig. 11B; [0079]-[0081]. Access point receives multi-band capabilities of a client; there are multiple clients as shown in Fig. 1A; see also [0075]-[0078]); and 
allocating, on the channel and in a shared manner, radio resources to the communication device and the further communication device based on a determination that that the capability control message positively indicates the capability of the communication device to generate and send the first class of data 25and that the further capability control message negatively indicates the capability of the further communication device to generate and send the first class of data and positively indicates the capability of the further communication device to generate and send a second class of data (Amini: Fig. 11B; [0079]-[0081]. Access point allocates channels to the clients based on clients’ multiband capabilities; [0096], multiband capabilities are related to different classes of traffic; see also [0075]-[0078]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 6, 10-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (US 2015/0103663 A1) in view of Kotecha et al (US 2014/0066050 A1).

Regarding claim 2, Amini does not explicitly disclose wherein the at least one processor is further configured to: 20send, via the wireless interface, a control message prospectively indicating a need of sending the data packet of the second class of data employing the first radio resources.  
	Kotecha teaches send, via the wireless interface, a control message prospectively indicating a need of sending the data packet of the second class of data employing the first radio resources (Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to change frequency band based on load).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Amini to send, via the wireless interface, a control message prospectively indicating a need of sending the data packet of the second class of data employing the first radio resources as disclosed by Kotecha to provide a system for frequency band admission (Kotecha: Abstract).

Regarding claim 4 and 16, Amini in view of Kotecha teaches wherein the at least one processor is configured to send the control message via the wireless interface to an access node 30of the wireless network in a unicast transmission (Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to a base station to change frequency band based on load).  

Regarding claims 6, 14 and 17, Amini in view of Kotecha teaches wherein the at least one processor is further configured to:  10send, via the wireless interface, a control message prospectively indicating a need of sending a data packet of the first class of data employing the first radio resources; receive, via the wireless interface from an access node of the wireless network in a unicast transmission or in a broadcast transmission, a further 15control message after said sending of the control message, said further control message indicating a time-frequency resource block of the radio resources for sending of the data packet of the first class of data; send, via the wireless interface on the channel, the data packet of the first class of data employing the indicated time-frequency resource block of the 20radio resources in response to the reception of the further control message (Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to a base station to change frequency band based on load; Base station send a message to user to change the frequency band; the user changes to the frequency band).  

30Regarding claim 10, Amini in view of Kotecha teaches wherein the at least one processor is further configured to: receive, via the wireless interface from the Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to a base station to change frequency band based on load).  

Regarding claim 11, Amini in view of Kotecha teaches wherein the at least one processor is further configured to: select a time-frequency resource block of the radio resources for said 5sending of the data packet of the first class of data by the communication device (Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to a base station to change frequency band based on load; Base station send a message to user to change the frequency band; the user changes to the frequency band).    

Regarding claim 12, Amini in view of Kotecha teaches wherein the at least one processor is further configured to:  10send, via the wireless interface to the communication device and to the further communication device, a further control message indicating the selected time-frequency resource block of the radio resources (Kotecha: Figs. 6-7; [0058]-[0060], a device sending request to a base station to change frequency band based on load; Base station send a message to user to change the frequency band; the user changes to the frequency band).    


Claim 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (US 2015/0103663 A1) in view of Kotecha et al (US 2014/0066050 A1) in further view of Kim et al (US 2008/0175237 A1).

Regarding claims 3 and 15, Amini in view of Kotecha does not explicitly disclose wherein the at least one processor is 25configured to send the control message via the wireless interface in a broadcast transmission to the further communication device. 
	Kim teaches send the control message via the wireless interface in a broadcast transmission to the further communication device (Kim: [0010]-[0013] request to change channel may be sent via a broadcast channel).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Amini in view of Kotecha to send the control message via the wireless interface in a broadcast transmission to the further communication device as disclosed by Kim to provide a system for transmitting system guide in a broadband system (Kim: Abstract).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (US 2015/0103663 A1) in view of Hassan et al (US 2008/0137634 A1).

Regarding claim 5, Amini teaches wherein the at least one processor is further configured to: select a time-frequency resource block of the radio resources for 35sending a data packet of the first class of data -44-P44883 US3and send, via the wireless interface on the channel, the data packet of the 5first class of data employing the selected time-frequency Amini: [0094]-[0096], transmitting voice traffic over first band).  
	Amini does not explicitly disclose send a control message that prospectively indicates the time-frequency resource block and prompts the further communication device to mute transmission on the channel in the time-frequency resource block.
	Hassan teaches send a control message that prospectively indicates the time-frequency resource block and prompts the further communication device to mute transmission on the channel in the time-frequency resource block (Hassan: [0030] a device send a reserve message to reserve sub-channels and prevent other devices to use the reserved sub-channels).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Amini in view of Kotecha to send a control message that prospectively indicates the time-frequency resource block and prompts the further communication device to mute transmission on the channel in the time-frequency resource block as disclosed by Hassan to provide a system for cognitive multiuser OFDM (Hassan: Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (US 2015/0103663 A1) in view of Kotecha et al (US 2014/0066050 A1) in further view of Hassan et al (US 2008/0137634 A1).

Regarding claim 13, Amini in view of Kotecha does not explicitly disclose wherein the further control message prompts 15the further communication device to mute transmission in the time-frequency resource block of the radio resources on the channel.  
Hassan: [0030] a device send a reserve message to reserve sub-channels and prevent other devices to use the reserved sub-channels).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Amini in view of Kotecha wherein the further control message prompts 15the further communication device to mute transmission in the time-frequency resource block of the radio resources on the channel as disclosed by Hassan to provide a system for cognitive multiuser OFDM (Hassan: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478